1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA

8                                                ***

9     JOHNNY WILLIAM JOHNSON, III,                  Case No. 3:18-cv-00450-MMD-WGC

10                                 Petitioner,                        ORDER
             v.
11
      WARDEN GITTOZ,
12
                                Respondent.
13

14          Petitioner has submitted a notice of appeal from a decision of the Nevada Supreme

15   Court. Two problems exist. First, Petitioner has neither paid the filing fee nor submitted an

16   application to proceed in forma pauperis. Second, this Court lacks jurisdiction to consider

17   an appeal from a judgment of a state court. See District of Columbia Court of Appeals v.

18   Feldman, 460 U.S. 462, 476, 483 n.16 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413,

19   415-16 (1923). To the extent that Petitioner seeks relief from a judgment of conviction of

20   a state court, his sole federal remedy is through a petition for a writ of habeas corpus

21   pursuant to 28 U.S.C. § 2254. See Preiser v. Rodriguez, 411 U.S. 475, 500 (1973). The

22   Court cannot construe the notice of appeal as a habeas corpus petition because Petitioner

23   has not alleged any grounds for relief.1

24          It is therefore ordered that the Clerk of Court shall send petitioner a petition for a

25   writ of habeas corpus pursuant to 28 U.S.C. § 2254 form with instructions.

26

27          1The    Court’s preliminary calculations show that a petition for a writ of habeas
28   corpus, if filed promptly after petitioner’s receipt of this order, would be timely under 28
     U.S.C. § 2244(d)(1).
1           It is further ordered that this action is dismissed without prejudice for lack of

2    jurisdiction. The Clerk of Court shall enter judgment accordingly and close this action.

3           It is further ordered that a certificate of appealability, to the extent that one is

4    necessary, will not issue.

5

6           DATED THIS 5th day of October 2018.

7

8
                                                      MIRANDA M. DU
9                                                     UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27
                                                  2
28
